F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                       August 9, 2007
                            FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                        Clerk of Court



    U N ITED STA TES O F A M ER ICA,

                Plaintiff-Appellee,

    v.                                                    No. 07-2017
                                                (D.C. No. CIV-04-885 BB/W DS)
    JOH N S. W ILLIAM SON ; NA NC Y L.                     (D . N.M .)
    W ILLIAM SON; GA RRETT JAM ES
    W ILLIAM SON; DA VID A ND REW
    W ILLIAM SON; JOHN GREGORY
    W ILLIAM SON; DEBORAH KRUHM ,

                Defendants-Appellants.



                             OR D ER AND JUDGM ENT *


Before TA CH A, Chief Judge, M U RPH Y and HO LM ES, Circuit Judges.




         The United States brought suit in federal court to reduce the federal income

tax assessments of John S. and Nancy L. W illiamson to judgment and to foreclose

federal tax liens on two parcels of land owned either by John S. and Nancy L.



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
W illiamson, by their sons, Garrett, David and John G., or by John S.

W illiamson’s sister, Deborah Kruhm (collectively hereafter “the W illiamsons”). 1

The district court dismissed the W illiamsons’ counterclaims and entered partial

summary judgment in favor of the United States on the unpaid assessments and

liens against one of the parcels. After a two-day trial to the court in which the

court determined that the W illiamson sons held title to the real property as

nominees of their parents, or, alternatively, that the property had been

fraudulently conveyed, the court entered judgment foreclosing the liens on the

other parcel. The district court also imposed sanctions against the W illiamsons

under Rule 11. The W illiamsons filed a timely notice of appeal, and the United

States has filed a motion for sanctions in this court to which the W illiamsons have

replied.

      Our jurisdiction arises under 28 U.S.C. § 1291. W e review the grant of

summary judgment do novo, applying the same standard as that relied on by the

district court. Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220, 1225

(10th Cir. 2000). Summary judgment is appropriate only if there are no genuine

issues as to any material fact and the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(c). As for the findings at trial, we review the court’s



1
       The Williamsons’ sons, appellants John G. W illiamson, David A.
W illiamson, and Garrett J. W illiamson, along with John S. W illiamson’s sister,
appellant Deborah Kruhm, were joined as defendants on the ground that they
might claim an interest in the properties in issue.

                                         -2-
findings of fact for clear error, Fed. R. Civ. P. 52(a), and its conclusions of law de

novo, Gledhill v. State Bank (In re Gledhill), 164 F.3d 1338, 1340 (10th Cir.

1999). W e review the district court’s imposition of Rule 11 sanctions for an

abuse of discretion. M asunaga v. Stoltenberg (In re Rex M ontis Silver Co.),

87 F.3d 435, 439 (10th Cir. 1996).

      After applying the above standards of review, we find no error in the

decisions of the district court. W e therefore affirm all of the various orders on

appeal as well as the district court’s judgment for substantially the reasons stated

by that court.

      The W illiamsons’ “Notice of M otion and Appellants’ M otion for

Preliminary Injunction” and all other outstanding “notices” and motions

heretofore filed by the W illiamsons are DENIED.

      The United States moves for sanctions under 28 U.S.C. § 1912 and Rule 38

of the Federal Rules of Appellate Procedure, arguing that the instant appeal is

frivolous. The W illiamsons’ response to the motion for sanctions simply rehashes

the discredited arguments in their opening brief, including the assertions that they

are not “subjects” of the federal government because New M exico does not

“belong” to the United States, that no statute at large creates specific liability for

income taxes, that the income tax is unconstitutional, that the orders of the district

court are invalid because they lack the seal of the court and the signature of the

clerk, and that the case was never properly commenced.

                                           -3-
      The United States requests sanctions in the amount of $8,000, declaring

under penalty of perjury that it expends an average of $11,000 in attorney salaries

and other costs to defend a frivolous tax appeal. The United States further notes

that a previous penalty of $1,500 did not deter the W illiamsons from filing the

present appeal. W e agree that the instant action is a frivolous appeal deserving

penalty and order the W illiamsons, jointly and severally, to pay the lump sum of

$8,000 to the United States.

      W e remind John S. W illiamson and Nancy L. W illiamson that the filing

restrictions imposed by this court in Williamson v. Sena, No. 06-2103, 2007 W L

1219426, at *2 (10th Cir. April 26, 2007), 2 are still in effect and will be enforced.

      The judgment of the district court is AFFIRM ED. The mandate shall issue

forthwith.


                                                     Entered for the Court


                                                     M ichael R. M urphy
                                                     Circuit Judge




2
      The filing restrictions were imposed after the W illiamsons filed their notice
of appeal in this case.

                                          -4-